     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 1 of 13 Page ID #:112




 1   Neil Hobbs(SBN282429)
     Michelle Patrella                                             CLERK, U.S. ~~LtU
 2   2847 Delaware Ave.,                                                       DISTRICT COURT
     Santa Monica,CA 90404
 3   Telephone:(310)227-7742
     TCPA.Law@outlook.com
 4   Pro Se Plaintiff
                                                                                       IFORNIA
 5

 6

 7

 8                               U1ITITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFO1tNIA

10                                     WESTERN DIVISION

11

12                                              Case Number: 2:20-cv-08088-CBM(JCx)
     MICHELLE PARRELLA and
13   NEIL HOBBS,
                                                MEMORANDUM OF POINTS AND
14                Plaintiffs,                   AUTHORITIES IN SUPPORT OF
                                                PLAINTIFFS' MOTION TO REMAND
15         vs.
                                               [Local Rules 7-3 thru 7-8]
16   MIKE BLOOMBERG 2020,INC.,
                                                Date: November 3,2020
17               Defendant.                     Time: l0:00am
                                                Place: Courtroom #8B
18                                              Presiding: Hon. Consuelo B. Marshall

19
20

21
22

23
24

25

26
27

28                                                                               Page 1 of 1C

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS' MOT10N TO REMAND
     CASE NO.: 2:20-cv-08088-CBM(JCx)
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 2 of 13 Page ID #:113



 1                                         TABLE OF CONTENTS

 2      I. INTRODUCTION....................................................................................4

 3      II. STATEMENT OF ISSUE TO BE DECIDED...................................................4

 4      III. STATEMENT OF FACTS AND PROCEDURAL HISTORY................................4

 5          A. The Nature ofPlaintiffs' Claims ..............................................................4

 6          B. Plaintiffs' State Court Complaint and Subsequent Removal..............................4

 7          C. Plaintiffs' Meet-and-Confer Efforts Under Local Rule 7-3................................5

 8          D. Plaintiffs' Settlement Efforts...................................................................5

 9      IV.DEFENDANT HAS FAILED TO CARRY ITS HEAVY BURDEN OF SHOWING

10              THAT REMOVAL WAS PROPER AND WARRANTED................................5

11          A. Federal and State Courts Have Concurrent Jurisdiction Over Private Suits Arising

12              Under the TCPA.................................................................................6

13         B. Removal was Not in Pursuit of a Substantial Federal Question Under the Grable

14              Standard and is Therefore Unwarranted......................................................8

15      V. THE COURT SHOULD REMAND IN THE INTEREST OF JUDICIAL ECONOMY.

16              CONVENIENCE,FAIRNESS,AND COMITY.............................................9

17         A. This Court Has Discretion to Decline to Exercise its Jurisdiction Over The Claim:

18             Pleaded In This Action...........................................................................5

19         B. Removal was in Bad Faith.....................................................................10

20      VI. CONCLUSION.....................................................................................10

21

22

23

24

25

26

27

28                                                                                                Page 2 of 1


     MEMORANDUM OF POINTS AND AUTHORITTES IN SUPPORT OF PLAINTIFFS' MOTION TO REMAND
     CASE NO.:220-cv-08088-CBM(JCx)
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 3 of 13 Page ID #:114



 1                                           TABLE OF AUTHORITIES

 2    Cases

 3    Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d1261, 1265 (9th Cir. 1999)...........................6
 4    Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031, 1034(9th Cir. 2008)...........6

 5    Gaus v. Miles, Inc., 980 F.2d 564,566(9th Cir. 1992)...................................................6

 6    Scott v. Breeland, 792 F.2d 925,927(9th Cir. 1986).....................................................6

 7    Warner v. Select Portfolio Servicing, 193 F.Supp.3d 1132, 1134(C.D. Cal. 2016)..................6
      Mims v Arrow Financial Services, LLC 132 S. Ct.(2012)...............................................7
 8
      International Science &Technology Institute, Inc. v. Inacom Communications, Inc., 106 F.3d
 9
      1146(4th Cir.1997)...........................................................................................7
10
      Grable v. &Sons Metal Products, Inc. v Darue Engineering & Manufacturing, 545 U.S. 308
11
     (2005)...........................................................................................................8
12
      Gunn v. Minton, 133 S. Ct. 1059, 185 L.Ed. 2d 72(2013)..............................................8
13
      Perez v. Wells Fargo Banff N.A., 929 F.Supp.2d 988(N.D. Cal. 2013)..............................9
14
      Mays v. Wal-Mart Stores, Inc., 2019 WL 1395912(C.D. Cal. Feb. 20,2019)......................10
15

16
      Statutes
17    28 U.S.C.§ 1447..............................................................................................6
18    28 U.S.C.§ 1331............................................................................................6,7
19    28 U.S.C.§ 1441.............................................................................................10
20    28 U.S.C.§ 1446.............................................................................................10
21    47 U.S.C.§ 227...........................................................................................4,5,6
22

23    Rules
24    Local Rule 7-3.................................................................................................5
25    Local Rule 16-15..............................................................................................5
26
27

28                                                                                                     Page 3 of


     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS' MOTION TO REMAND
     CASE NO.: 2:20-cv-08088-CBM(JCx)
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 4 of 13 Page ID #:115



 1   I.       INTRODUCTION

 2            Plaintiffs Michelle Parrella and Neil Hobbs filed this action on August 4, 2020 in the ]

 3   Angeles Superior Court for the County of Los Angeles with case number 20SMSC01262.

 4            The complaint alleges that Defendant Mike Bloomberg 2020, Inc.("MB2020") viola

 5   47 U.S.C. § 227, or the Telephone Consumer Protection Act ("TCPA"), when it caused to

 6   delivered by automated telephone dialing system a short message service("SMS")text mess.

 7   intended to solicit political campaign donations to the Plaintiffs' cellular telephone on at le

 8   two separate occasions without the express prior consent ofthe Plaintiffs.

 9            On September 3, 2020, Defendant removed this action to the Central District on origi

10   jurisdiction grounds. Defendant, however, has not carried its heavy burden of demonstrating

1 1 ' removal was proper. Accordingly, the Court should remand this action to Los Angeles Sups

12   Court.

13   II.      STATEMENT OF ISSUE TO BE DECIDED

14            Whether Defendant has demonstrated by a preponderance of the evidence that removal i

15   proper in this case.

16   III.     STATEMENT OF FACTS AND PROCEDURAL HISTORY

17            A.     The Nature of Plaintiffs' Claims

18            On or around February 29, 2020 and again on or azound March 2, 2020, the Plan

19   received SMS text messages on their cellulaz telephone from Defendant where Defendant

20   an automatic telephone dialing system as defined by 47 U.S.C. § 227(a)(1). The SMS

21   messages were political campaign communications intended to solicit support and fina

22   donations for the Defendant's candidate.

23            These SMS text messages by Defendant, or its agent, violated 47 U.S.C. § 227(b)(1).

24            B.     Plaintiffs' State Court Complaint and Subsequent Removal

25            On August 4, 2020 the Plaintiffs filed this action in the Los Angeles Superior Court i

26   the County ofLos Angeles with case number 20SMSC01262.(Dkt. No. 1, Exhibit A to Notice

27   Removal.)

2g                                                                                        Page 4 of


     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS' MOTION TO REMAND
     CASE NO.: 2:20-cv-08088-CBM(JCx)
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 5 of 13 Page ID #:116



 1           On September 3, 2020, Defendant removed this action to the Central District on origi

 2   jurisdiction grounds that the Plaintiffs' claims will require adjudication of disputed questions

 3   federal law.(Dkt. No. 1, Defendant's Notice of Removal.) As explained in further detail below.

 4    however, Defendant has not cazried its burden of demonstrating that removal is proper in thi

 5   case.

 6           C.     Plaintiffs' Meet-and-Confer Efforts Under Local Rule 7-3

 7           On September 18, 2020, Plaintiffs commenced the meet-and-confer process under

 8   Rule 7-3 by sending an email to Defendant's counsel advising that the Plaintiffs'

 9   filing this Motion to Remand in response to the Defendant's Notice of Removal and

10   that Defendant's counsel attend a conference pursuant to Local Rule 7-3 to discuss

11   contemplated Motion to Remand. (Hobbs Decl. ¶ 4, Ex. 1.) The conference took place

12   September 21, 2020 during which no agreement was reached to jointly stipulate to the remand

13   the case to state court.(Hobbs Decl. ¶ 5.) Accordingly, to break the impasse, Plaintiffs filed

14   Motion.

15           D.     Plaintiffs' Settlement Efforts

16           Plaintiffs were and continue to be amenable to settlement discussions. In both the

17   and letter of Local Rule 16-15, Plaintiffs have made repeated offers to the Defendant to

18   this case both prior to and since the date of filing of the action.(Hobbs Decl. ¶ 3.) Most recently

19   Plaintiffs communicated a further offer of settlement immediately following the Local Rule 7-

20   conference which took place on September 21, 2020 but, as of the date of this Motion, Plaintiff

21   have not received a reply from the Defendant.

22                                             ARGUMENT

23   IV.     DEFENDANT HAS FAILED TO CARRY ITS HEAVY BURDEN OF

24   THAT REMOVAL WAS PROPER AND WARRANTED

25           The burden of establishing federal jurisdiction is on the party seeking removal, and

26   removal statute is strictly construed against removal jurisdiction. Prize Frize, Inc. v.

27 (U.S.) Inc., 167 F.3d1261, 1265 (9th Cir. 1999). See also Luther v. Countrywide Home

28                                                                                        Page 5 of 1


     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS' MOTION TO REMAND
     CASE NO.: 2:20-cv-08088-CBM(JCx)
       Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 6 of 13 Page ID #:117



 1      Servicing LP, 533 F.3d 1031, 1034 (9th Cir. 2008); Gaul v. Miles, Inc., 980 F.2d 564, 566

 2      Cir. 1992); Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986). "Federal jurisdiction must

 3      rejected if there is any doubt as to the right of removal in the first instance." Gaus, 980 F.2d

 4     ~ 566. "If at any time before final judgment it appears that the district court lacks subject

 5     jurisdiction, the case shall be remanded." 28 U.S.C. § 1447(c)."[F]ederal courts are particularl;

 6      skeptical of cases removed from state court."          Warner v. Select Portfolio Servicing, 19.

 7      F.Supp.3d 1132, 1134 (C.D. Cal. 2016). Defendant has fallen far short of carrying its heat/

 8      burden of proof ofshowing that removal was proper.

 9             In fact, the only justification offered by Defendant in support ofremoval is that this

10      has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action arises under a

11      law, namely 47 U.S.C. § 227 et seq., or the TCPA.(Dkt. 1., Defendant's Notice of Removal,

12 '~ 3.) However,this alone is insui-~icient to support removal.

13             This is not a case which involves a question of diversity jurisdiction. The amount i

14 'I controversy is sma11 and significantly below the $75,000 amount in controversy threshold.

15      this is not a putative class action requiring the skill and expertise offederal court adjudication.

16 I           A.      Federal and State Courts Have Concurrent Jurisdiction Over Private

17      Arising Under the TCPA

18             Although the TCPA is a federal statute the TCPA is unusual in that the language

19      a private right of action in state court. Title 47 U.S.C. § 227(b)(3) states "A person or entity may

20      if otherwise pernutted by the laws or rules of court of a State, bring in an appropriate court

21     that State. ...".

22             In enacting the TCPA, Congress intended to give consumers a choice on how to

23     the law on behalf of Congress. The TCPA does not state that a private plaintiff may bring

24     action under the TCPA "only" in state court, or "exclusively" in state court. Nor does it say 1

25     federal court has the sole adjudicatory authority for private actions brought under this stag

26     Congress vested concurrent adjudicatory authority over private TCPA actions.(Mims v Are

27

2g                                                                                             Page 6 of


       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS' MOTION TO REMAND
       CASE NO.: 2:20-cv-08088-CBM(JCx)
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 7 of 13 Page ID #:118



 1   ~ ~ Financial Services, LLC 132 S. Ct. (2012).) Section 227(b)(3) did not vest j

 2    exclusively in either state or federal courts over private TCPA actions.

 3           Congress intended to provide acost-efficient remedy for unsolicited telephone

 4    facsimiles and text messages: private actions under the TCPA should "be treated as small claim

 5    best resolved in state courts designed to handle them, so long as the states allow such actions.

 6 (International Science &Technology Institute, Inc. v Inacom Communications, Inc., 106 F.3~

 7    1146(4th Cir.1997)). The state of California allows such actions.

 8           State courts are courts of general jurisdiction whilst federal courts are courts of

 9   jurisdiction. Congress can both limit or broaden jurisdiction as it sees fit.

10           In creating a private cause of action for the receipt of unsolicited telephone

11   facsimiles and text messages, Congress sought to create a speedy, effective, and inexpensi

12    remedy. Congress did not intend for there to be exclusive federal jurisdiction over private actin

13    brought under § 227 of the TCPA. There is no mention in the TCPA or its legislative history

14    exclusive federal court jurisdiction over private actions. To consistently apply exclusive fede~

15   jurisdiction over such suits would increase their cost and complexity, the very situation tY

16    Congress intended to prevent.

17           In support of its Notice of Removal, Defendant correctly cites Mims v Arrow

18   Services, LLC 132 S. Ct. (2012)(Dkt. 1, Defendant's Notice of Removal, ¶ 4.) to support i

19    argument that this Court has original jurisdiction over matters offederal law.

20           However, the Supreme Court in Mims was adjudicating the question of whether

21   227(b)(3) vested jurisdiction exclusively in state courts over private TCPA actions and div

22   federal district courts of federal question jurisdiction under 28 U.S.C. § 1331. The Sub

23   Court held unanimously that it did not. But also, the Supreme Court held that federal and

24   courts had concurrcnt jurisdiction over private suits arising under the TCPA.

25           The Plaintiffs do not contend that section 227(b)(3) vested jurisdiction exclusively i

26   state courts or that the federal district courts have been divested of their federal

27   jurisdiction. To the contrary, the Plaintiffs agree that this action arises under federal law

2g                                                                                         Page 7 of


     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS' MOTION TO REMAND
     CASE NO.:220-cv-08088-CBM(JCx)
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 8 of 13 Page ID #:119



 1        this Court arguably has original but not exclusive jurisdiction. In this vein the Plai.

 2        respectfully urge this Court to note that Congress vested concurrent adjudicatory authority

 3        private TCPA actions in state courts where this action was first filed by litigants pr.

 4        persona.

 5                B.      Removal was Not in Pursuit of a Substantial Federal Question Under

 6        Grable Standard and is Therefore Unwarranted

 7                Removal is warranted and appropriate under the substantial-federal-question doctri

 8        only when the action arising in state court "(i) necessarily raise a stated federal issue,(ii) actin

 9        disputed and (iii) substantial,(iv) which a federal forum may entertain without disturbing ;

10        congressionally approved balance of federal and state judicial responsibilities." (Grable v.

11        Sons Metal Products, Inc. v Darue Engineering & Manufacturing, 545 U.S. 308(2005).)

12               The case of Gunn v. Minton, 133 S. Ct. 1059, 185 L.Ed. 2d 72 (2013), clarified that

13        requirement ofa "substantial" issue under Grable is not measured against the case at hand and i

14        significance to the particular parties, but "looks instead to the importance of the issue to t~

15        federal system as a whole." Id. at 1066. The issues involved in Grable directly implicated t~

16        validity of actions of a federal agency where the plaintiff alleged that the Internal Revem

17        Service failed to comply with federal notice requirements.

18               The Federal courts' greater expertise with federal issues is not enough.(Gunn, 133 S.

19        at 1068.} "[T]he possibility that a state court will incorrectly resolve a state claim is not, by

20        enough to trigger the federal courts' [jurisdiction]..." Id.

21               State courts can and often do hear claims arising under federal laws. This action does

22        raise "substantial" questions of federal law or involve an issue of such import to the fede

23        system that it may only be adjudicated in federal court. The TCPA law as it relates to ~

24        allegations in the Plaintiffs' filed Complaint are well established. This action is a small claim

25        limited value between nondiverse parties that was initially filed by the Plaintiffs in the state co

26        designed to handle it; as intended by Congress.

27
28   ~~                                                                                           Page 8 of


          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS' MOTION TO REMAND
          CASE NO.: 2:20-cv-08088-CBM(JCx)
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 9 of 13 Page ID #:120



 1 I~         THE COURT SHOULD REMAND IN THE INTEREST OF

 2    ECONOMY,CONVENIENCE,FAIRNESS,AND COMITY

 3            A.      This Court Has Discretion to Decline to Exercise its Jurisdiction Over

 4    Claims Pleaded In This Action

 5            Although the court arguably has original jurisdiction over this action, Plainti

 6    respectfully submits that it should decline to exercise its jurisdiction.

 7            If this court exercised its jurisdiction over the claims pleaded in this action no judici

 8   ~ economic interest would be served. This is a small claims matter which may conveniently

 9    fairly be adjudicated in the state court designed to handle it.

10            T'he balance of factors points strongly towards declining the exercise ofjurisdiction. F

11    example, in Perez a Wells Fargo Banl~ N.A., 929 F.Supp.2d 988 (N.D. Cal. 2013), the

12    remanded an action that was removed on federal question grounds after the federal claim

13    dismissed and diversity was lacking. The court decided to remand after examining the facts

14    the case in light of the considerations of judicial economy, convenience, fairness, and comity

15    The case had been pending for over one and one half years, but in that time, there had ~

16   "some discovery," the pleadings were still being challenged, the trial date was not imminent,

17    pending claims were all under California law, and the Court had "not performed a substat

1$    amount oflegal analysis that would need to be repeated by the state court." Id. at 1006. For thf

19    reasons, economy and comity weighed in favor of remand. The state and federal courts were ~

20    far apart geographically, so remand would not cause inconvenience. There was an equivalence

21   fairness because the state and federal courts were equally fair, although there might be

22    delay in state court. Balancing all the factors, remand was warranted. Id.

23           Here, the factors favor remand even more strongly. This case was only recently filed,

24    discovery has occurred, the trial date has not been set (only the scheduling conference has

25    set), the Court has performed little or no legal analysis that would need to be repeated by

26    state court, the state and federal courts are in close proximity, and both are fair. This case is in

27    infancy. Judicial economy, convenience, fairness, and comity all favor remand. The parties v

28                                                                                            Page 9 of


      MEMORANDUM OF POINTS AND AUTHOWTIES IN SUPPORT OF PLAINTIFFS' MOTION TO REMAND
      CASE NO.: 2:20-cv-08088-CBM(JCx)
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 10 of 13 Page ID #:121



 1    not be unduly disadvantaged if the matter were remanded at this stage of proceedings

 2    therefore, respectfully, this Court should remand the action to state court rather than

 3    jurisdiction under 28 U.S.C. § 1441 and § 1446.
 4             B.     Removal was in Bad Faith

 5             1'he Plaintiffs contend that the principal if not the sole reason the Defendant desired

 6    remove the action from state court to federal court is that removal forms part of its liti

 7    strategy designed to intimidate litigants propria persona. The Notice of Removal was filed

 8    intimidate the Plaintiffs and frustrate or circumvent the intent of Congress which envisioned

 9    speedy, effective, and inexpensive private right of action for pro se litigants.
10             As at the date of this Motion, Defendant has failed to serve a copy of this Court'

11    Standing Order dated September 16, 2020 on the Plaintiff per Rule 13 of the aforementione

12    Order.

13             In the interest of fairness and comity, respectfully, this Motion should be granted.

14    v. Wal-Mart Stores, Inc., 2019 WL 1395912(C.D. Ca1. Feb. 20, 2019).)

15    VI.      CONCLUSION

16             For the foregoing reasons, respectfiilly, Plaintiffs' Motion to Remand should be granted

17    The Court should decline to exercise jurisdiction in the interests of judicial economy

18    convenience, fairness, and comity. Moreover, Defendants cannot establish that removal

19    proper and warranted. The Defendant has failed to demonstrate that the interest of justice

20    only be served or the rule of law upheld in this Court as opposed to the Los Angeles S

21    Court where this action was originally filed.
22

23    Dated: September 29,2020
                                                                             f
24                                           Sign Name:

25                                           Print Name: Neil Hobbs

26                                           Sign Name:                                  ~~

27                                           Print Name: Michelle arrella

28                                                                                         Page 10 of


      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS' MOTION TO REMAND
      CASE NO.: 2:20-cv-08088-CBM(JCx)
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 11 of 13 Page ID #:122



 1    Neil Hobbs(SBN282429)
      Michelle Parrella
 2    2847 Delawaze Ave.,
      Santa. Monica, CA 90404
 3    Telephone:(310)227-7742
      TCPA.Law@outlook.com
 4    Pro Se Plaintiff

 5

 6

 7

 8                                  iJNITED STATES DISTRICT COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                        WESTERN DIVISION

I1

12                                                    Case Number: 2:20-cv-08088-CBM(JCx)
      MICHELLE PARRELLA and
13    NEIL HOBBS,
                                                      PROOF OF SERVICE -
14                   Plaintiffs,                      ACKNOWLEDGMENT
                                                      OF SERVICE
15           vs.

16    MIKE BLOOMBERG 2020,INC.,

17                   Defendant.

18

19

20

21

22

23

24           I am employed in the County of Los Angeles, State of California. i am over the age of 11

25    and not a party to the within action; my address is 1081 Mira Mar Ave., Long Beach, CA 90804.

26           On September 29, 2020 I served a copy of the foregoing documents described a

27    PLAINTIFFS' CERTIFICATION               AND    NOTICE OF INTERESTED PARTIES

28    PLAINTIFFS' NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL

      PROOF OF SERVICE -ACKNOWLEDGEMENT OF SERVICE
     Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 12 of 13 Page ID #:123



 1   I PLAINTIFFS' NOTICE OF LAWSUIT AND REQUEST FOR WAIVER OF SERVICI

 2    OF SUMMONS; PLAINTIFFS' NOTICE OF MOTION TO REMAND; PLAINTIFFS

 3    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS

 4    MOTION TO REMAND; DECLARATION OF NEIL HOBBS, and PLAINTIFFS

 5    PROPOSED ORDER by personally delivering it to the person indicated below in the manner a

 6    provided in FRCivP 5(b); by depositing it in the United States Mail in a sealed envelope with the

 7    postage thereon fully prepaid to the following:

 8

 9    MIKE BLOOMBERG 2020,INC.                                     Defendant

10    Venable LLP,2049 Century Park East, Suite 2300

11    Los Angeles, California 90067

12

13    Place of Mailing: Rancho Park Post Office, 11270 Exposition Blvd Fl 1, Los Angeles, CA

14

15

16           I hereby certify under the penalty of perjury that the foregoing is true and correct.

17

18    Executed on September 29,2020 at Santa Monica, California.

19

20                                          Sign Name:               ~~~                ~
21                                         Print Name: John W.H. Gunde III

22

23                               ACKNOWLEDGEMENT OF SERVICE

24    I,                                           received a true copy of the within documents

25

26

27

28    Signature                                    Party Served

      PROOF OF SERVICE -ACKNOWLEDGEMENT OF SERVICE
Case 2:20-cv-08088-CBM-JC Document 19 Filed 09/30/20 Page 13 of 13 Page ID #:124




                                                                                                                                              ..---'''
                                                                                    ~~~ NSF                                 .s~2<      v
                                                                                                                                       ,
                                                                                                                                       ~ s~,~L~~                              Refa~
                                                                                   ~
                                                                                   '~ ~~~~ ~ ~ ~~~~                                                      US POSTAGE PAID
                                                                                                                                                           ~~ ~O          Origin: 9G~6~
                                                                                                                  _                                                       09/29/20
                                                                                                                                                                ■         0545500064-
                                                                                         `.                  .a                               PRIORITY MAIL 1—DAYO
                                                                                                    5~                    L}FpRyiA                                        0 Lb 9.70 C
                                                                                                                  OF C•~~`/~cpll'T'f
                                                                                    `k        ,n~        ~CR1G~
                                                                                                                                                                                 1Q0
                                                                                                                                        EXPECTED DELIVERY DAY: 09/30/20
                                                                                                                                                                          C032
                                                                                                                                       SHIP
                                                                                                                                       TO:
                                                                                                                                          255 E TEMPLE ST
                                                                                                                                          Los Angeles CA 90012-3332
                                                                                                                                                                                   ~:
